Title: From Thomas Jefferson to Alexander Donald, 11 November 1792
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Philadelphia Nov. 11. 1792.

This accompanies a duplicate of my letter of Oct. 11. troubling you with some small commissions, to which I must add the having some window sashes made for me agreeable to the inclosed directions, and the sending them to Virginia in the ensuing spring.—But there is another commission with which I trouble you with real reluctance. It is to procure for me from Glasgow or Edinburgh a mason acquainted with both the cutting and laying stone (these two trades being united  there, tho’ separately followed in England) sober, industrious, goodhumored, and on moderate wages, his lodging, and board to be found him. I could wish him to be engaged for five years, or such shorter term as he will insist on. Nothing less than the importance to me of having such a workman should have induced me to give you the trouble which I know this must give to yourself or friends in finding such a man, stipulating with him, sending him &c. but being about to resume the finishing of my house, I cannot advance a step without a mason. They are hardly to be got here at all who can unite the two parts of the trade, and the wages asked are beyond all reason. The sooner in the spring I can receive him the better, and the moment he lands at Richmond, he should be sent off by your friend there to Monticello, or he will get corrupted. 24. hours conversation with our workmen in Richmond, would so turn his head as that I could never be able to keep him.
